DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed October 24, 2022. Claims 1 – 7 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7 have been considered but are moot because the arguments do not apply to the combination of references as used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al. (US 2015/0264500 A1), hereinafter Aoyagi500, in view of Aoyagi et al. (US 2014/0375443 A1), hereinafter Aoyagi443, in further view of Kwon (US 2017/0123754 A1), hereinafter Kwon.

Claim 1: Aoyagi500 discloses a sound output comprising: 
a communication controller (see at least, “Moreover, in the foregoing embodiment, an approaching vehicle audible system equipped with the sound quality adjustment apparatus 110, of the approaching vehicle audible system according to Embodiment 3, provided with the input unit 9 has been explained; however, it may be allowed that as illustrated in FIG. 24, instead of the sound quality adjustment apparatus 110, a sound quality adjustment apparatus provided with no input unit 9, for example, the sound quality adjustment apparatus, of the approaching vehicle audible system illustrated in FIG. 1, that has been explained in Embodiment 1 is mounted,” Aoyagi500 [0084]) configured to receive moving body related information (see at least, “actual vehicle information,” Aoyagi500 FIG. 24) including a moving speed of a moving body (see at least, “In the above description, an example in which vehicle information is a vehicle speed has been explained; however, the vehicle information is not limited to a vehicle speed, and the rotation speed of a motor, an acceleration opening degree, or the like may be utilized... it is also applied to the following embodiments that the vehicle information may be other than a vehicle speed,” Aoyagi500 [0052]), to transmit parameters for generating a sound based on the moving body related information (see at least, “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and the one-second data is outputted as sound data to be repeated. When the vehicle speed increases and "10 km/h" is outputted, the parameter storage unit 81 outputs "1.2", as the pitch parameter. In order to obtain a pitch that is 1.2 times as high as the original pitch, the original data is thinned with a rate of 1/1.2; that is to say, when the original sound element is data for one second, 1/1.2-second data is created from the original sound element and the 1/1.2-second data is outputted as sound data to be repeated. The foregoing processing makes the pitch conversion unit 21 output a notification sound signal whose peak frequency varies from fpmin to fpmax as the vehicle information changes,” Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]); and 
a sound generating unit including a circuit that obtains a basic sound signal having a predetermined sound waveform (see at least, “the notification sound signal creation unit 200,” Aoyagi500 [0084], Aoyagi500 FIG. 24), the sound generating unit configured to output, when the parameters transmitted by the communication controller are received, a sound signal obtained by adjusting the predetermined sound waveform of the basic sound signal based on the received parameters (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049]).
Aoyagi500 does not disclose wherein the parameters for generating a sound based on the moving body related information are transmitted when the moving speed of the moving body is within a predetermined speed range. However, Aoyagi500 illustrates in FIG. 6 a predetermined range from vehicle speed 0km/h to 25 km/h where the pitch parameter ranges from Pitch_min to Pitch_max. Likewise, FIG. 10 of Aoyagi500 illustrates a predetermined range from vehicle speed 0km/h to 25km/h where the volume parameter ranges from Level_min to Level_max. Aoyagi443 discloses a similar notification sound control unit of approaching vehicle audible system. Both Aoyagi500 and Aoyagi443  disclose “during a low-speed travel, a hybrid automobile travels mainly by means of not an engine but an electric motor, no engine sound or exhaust sound is generated,” Aoyagi500 [0003], Aoyagi443 [0003]. Aoyagi443 like Aoyagi500 further explains, “Accordingly, based on vehicle information items such as an accelerator opening degree or a vehicle speed, a virtual engine rotation speed corresponding to the rotation speed of the engine of a conventional engine automobile is calculated; then, a notification sound signal is generated in accordance with the calculated virtual engine rotation speed,” Aoyagi443 [0033], “Based on the calculated virtual engine rotation speed, a notification sound signal generation processing section 7 controls the pitch (pitch of a sound) and the volume of a sound element sound and outputs a notification sound signal,” Aoyagi443 [0034].  Aoyagi443 further discloses “Based on the vehicle speed signal 4, the notification sound signal generation processing section 7 also performs control such as not outputting the notification sound signal when it is not required to generate a notification sound, for example, when the automobile speed is faster than a predetermined speed,” Aoyagi443 [0034]. Therefore given the predetermined low speed range of Aoyagi500 illustrated in FIG. 6 and FIG. 10, and the teaching of Aoyagi443 regarding “not outputting the notification sound signal when it is not required to generate a notification sound, for example, when the automobile speed is faster than a predetermined speed,” Aoyagi443 [0034], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aoyagi500 to only transmit parameters for generating sound when the moving speed of the moving body is within the predetermined low speed range and not generate the notification sound when faster than the predetermined low speed range as suggested by Aoyagi443 [0034]. One of ordinary skill in the art would be motivated to make the modification since sound generation is only required “during a low-speed travel,” Aoyagi500 and Aoyagi443  [0003], in a hybrid vehicle.
Aoyagi500 and Aoyagi443 do not disclose the communication controller configured to stop the transmitting of the parameters when the moving speed of the moving body is not within the predetermined speed range. However, Kwon discloses a similar “a vehicle sound generator apparatus,” Kwon [0028], Kwon FIG. 1, and explains, “In particular, a conventional apparatus for outputting a sound similar to an engine sound performs a fade-out function of decreasing an output sound when the vehicle travels at a predetermined speed or higher. The fade-out function employs a method of unconditionally blocking the output of the sound simply in proportion to the speed of the vehicle or when a predetermined time period is elapsed after the vehicle speed exceeds the predetermined speed. In addition, such a method involves a problem in that since a virtual warning sound is frequently turned on and off in a traffic jam state in which traveling and stopping of the vehicle is repeated due to a frequent change in speed, i.e., a road traffic congestion, around the speed range of the fade-out function, a pedestrian, a driver or a passenger may suffer from a feeling of displeasure or uneasiness in the traffic jam state,” Kwon [0009]. Kwon further discloses a communication controller (see at least, control unit 20, FIG. 1, “The control unit 20 receives various sensing signals sensed by the vehicle state sensing unit 10, controls the operation of the sound source playback unit 50 to play back different kinds of operating sounds in different playback methods according to the received sensing signal, and generally controls the operation state of the entire system. At this point, the control unit 20 is configured to receive the sensing signal from the vehicle state sensing unit 10 through a vehicle communication element such as a CAN communication unit (not shown),” Kwon [0050], “Such a shifting factor is calculated, and then the control unit 20 controls a sound pressure or a pitch of a sound source of an operation sound of a frequency band required by the sound source control unit 55 of the sound source playback unit for application to the sound output unit 70 using the shifting factor (SF;SFp, SFv) calculated in the shifting factor calculation step S30 so as to perform a predetermined sound output process so that the pedestrian and/or the driver can recognize a vehicle driving state through awakening the driver's attention,” Kwon [0072]) configured to stop the transmitting of the parameters when the moving speed of the moving body is not within the predetermined speed range (see at least, “Such a vehicle sound generator apparatus control method Sl can be applied to both a conventional internal combustion engine vehicle and an environmentally-friendly vehicle such as an electric car or a hybrid vehicle. In other words, as shown in the drawings, the vehicle sound generator apparatus control method S1 may include an internal combustion engine vehicle sound control method SEO for controlling the internal combustion engine vehicle. That is, in the case where the internal combustion engine vehicle forms a driving state, the vehicle sound generator apparatus control method S1 is executed, and then the control unit 20 determines whether or not an RPM sensed by the RPM sensor of the vehicle state sensing unit is equal to or larger than a preset value stored in the storage unit (SE1). If it is determined that the sensed RPM is equal to or larger than the preset value, the control unit 20 determines that the pedestrian can recognize the vehicle speed, and executes a sound control off step (SE2) of stopping the execution of the vehicle sound generator apparatus control method. On the contrary, if it is it is determined that the sensed RPM is smaller than the preset value, the control unit 20 determines that complementation of recognition for the pedestrian is needed, and maintains the execution of the vehicle sound generator apparatus control method S1,” Kwon [0073], Kwon FIG.7,  i.e., “stopping the execution of”, “shifting factor calculation step,” S30, “control and output step,” S40, Kwon FIG. 5, Kwon FIG. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication controller of Aoyagi500 and Aoyagi443 to stop the transmitting of the parameters when the moving speed of the moving body is not within the predetermined speed range as taught by Kwon since “The present invention has an advantageous effect in that various operation states of a vehicle are sensed and various kinds of operating sounds are played back according to the sensed vehicle operation states or through variable pitch or mixing in different playback methods so that a further realistic operating sound can be delivered to a driver or a pedestrian according to a vehicle operation state, thereby further securing safety of the pedestrian, and inducing a safe drive of the driver.  In addition, the fade-out function is executed in consideration of a vehicle speed and a time elapsed after the vehicle speed enters a speed over a predetermined speed range so that a feeling of displeasure or uneasiness caused by a frequent change in speed at the time of implementation of the fade-out function can be prevented.,” Kwon [0025] – [0026]).

Claim 2: Aoyagi500, Aoyagi443, and Kwon disclose the sound output device according to claim 1, wherein the communication controller generates a frequency ratio and a sound volume of the sound signal as the parameters based on the moving speed indicated by the moving body related information, and the sound generating unit adjusts a pitch of the basic sound signal in accordance with the frequency ratio of the parameters and adjusts an amplitude of the basic sound signal in accordance with the sound volume of the parameters so as to output an adjusted basic sound signal as the sound signal (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049], “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and the one-second data is outputted as sound data to be repeated. When the vehicle speed increases and "10 km/h" is outputted, the parameter storage unit 81 outputs "1.2", as the pitch parameter. In order to obtain a pitch that is 1.2 times as high as the original pitch, the original data is thinned with a rate of 1/1.2; that is to say, when the original sound element is data for one second, 1/1.2-second data is created from the original sound element and the 1/1.2-second data is outputted as sound data to be repeated. The foregoing processing makes the pitch conversion unit 21 output a notification sound signal whose peak frequency varies from fpmin to fpmax as the vehicle information changes,” Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]).

Claim 3: Aoyagi500, Aoyagi443, and Kwon disclose the sound output device according to claim 1, wherein the communication controller obtains one address belonging to a first address group and one address belonging to a second address group corresponding to the moving speed indicated by the moving body related information as the parameters from a look-up table, the look-up table showing first to rth addresses belonging to the first address group and first to rth addresses belonging to the second address group each associated with first to rth (r is an integer equal to or more than 2) moving speeds, wherein the sound generating unit comprises a memory in which first to rth frequency ratios with respect to a frequency of the basic sound signal are respectively stored in the first to rth addresses belonging to the first address group, and first to rth sound volumes are respectively stored in the first to rth addresses belonging to the second address group, wherein the sound generating unit reads out from the memory each of a frequency ratio stored in one address belonging to the first address group and a sound volume stored in one address belonging to the second address group as the parameters, and adjusts a pitch of the basic sound signal in accordance with the frequency ratio read out from the memory and adjusts an amplitude of the basic sound signal in accordance with the sound volume read out from the memory so as to output an adjusted basic sound signal as the sound signal (see at least, “Next, a pitch parameter interpolation processing unit 3 of the parameter setting unit 10 performs interpolation processing for a section between the pitch maximum value Pitch_max and the pitch minimum value Pitch_min calculated by the pitch parameter calculation unit 2 in such a way that a pitch parameter changes based on vehicle information such as a vehicle speed (ST15),” Aoyagi500 [0040], “Next, a pitch parameter updating unit 4 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the pitch parameter interpolated by the pitch parameter interpolation processing unit 3, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST16). FIG. 6 represents an example of format of the pitch parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 6, it is only necessary to store in the parameter storage unit 81 a table-type parameter table in which the value of vehicle information and the value of the corresponding pitch parameter make a pair,” Aoyagi500 [0043], “Next, a volume parameter interpolation processing unit 6 of the parameter setting unit 10 performs interpolation processing for a section between the volume maximum value Level_max and the volume minimum value Level_min calculated by the volume parameter calculation unit 5 in such a way that a volume parameter changes based on vehicle information such as a vehicle speed (ST24),” Aoyagi500 [0046], “Next, a volume parameter updating unit 7 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the volume parameter interpolated by the volume parameter interpolation processing unit 6, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST25). FIG. 10 represents an example of format of the volume parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 10, it is only necessary to store in the parameter storage unit 81 with a table-type parameter table in which the value of vehicle information and the value of the corresponding volume parameter make a pair,” Aoyagi500 [0048], “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049], “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and the one-second data is outputted as sound data to be repeated. When the vehicle speed increases and "10 km/h" is outputted, the parameter storage unit 81 outputs "1.2", as the pitch parameter. In order to obtain a pitch that is 1.2 times as high as the original pitch, the original data is thinned with a rate of 1/1.2; that is to say, when the original sound element is data for one second, 1/1.2-second data is created from the original sound element and the 1/1.2-second data is outputted as sound data to be repeated. The foregoing processing makes the pitch conversion unit 21 output a notification sound signal whose peak frequency varies from fpmin to fpmax as the vehicle information changes,” Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]).

Claim 4: Aoyagi500, Aoyagi443, and Kwon disclose sound output device according to claim 1, wherein the communication controller calculates the moving speeds indicated by the moving body related information, and transmits the moving speed to the sound generating unit as the parameters (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049]), and the sound generating unit obtains a frequency ratio and a sound volume corresponding to a moving speed indicated by the moving speed from a look-up table in which first to rth frequency ratios and first to rth sound volumes are respectively associated with first to rth (r is an integer equal to or more than 2) moving speeds (see at least, “Next, a pitch parameter interpolation processing unit 3 of the parameter setting unit 10 performs interpolation processing for a section between the pitch maximum value Pitch_max and the pitch minimum value Pitch_min calculated by the pitch parameter calculation unit 2 in such a way that a pitch parameter changes based on vehicle information such as a vehicle speed (ST15),” Aoyagi500 [0040], “Next, a pitch parameter updating unit 4 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the pitch parameter interpolated by the pitch parameter interpolation processing unit 3, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST16). FIG. 6 represents an example of format of the pitch parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 6, it is only necessary to store in the parameter storage unit 81 a table-type parameter table in which the value of vehicle information and the value of the corresponding pitch parameter make a pair,” Aoyagi500 [0043], “Next, a volume parameter interpolation processing unit 6 of the parameter setting unit 10 performs interpolation processing for a section between the volume maximum value Level_max and the volume minimum value Level_min calculated by the volume parameter calculation unit 5 in such a way that a volume parameter changes based on vehicle information such as a vehicle speed (ST24),” Aoyagi500 [0046], “Next, a volume parameter updating unit 7 of the parameter setting unit 10 creates a parameter table with a format conforming to the configuration of the corresponding approaching vehicle audible system, for the volume parameter interpolated by the volume parameter interpolation processing unit 6, and the created parameter table replaces the parameter table that has been stored in the parameter storage unit 81 of the storage apparatus 8 and is stored in the parameter storage unit 81 (ST25). FIG. 10 represents an example of format of the volume parameter for a parameter table to be stored in the parameter storage unit 81. As represented in FIG. 10, it is only necessary to store in the parameter storage unit 81 with a table-type parameter table in which the value of vehicle information and the value of the corresponding volume parameter make a pair,” Aoyagi500 [0048], “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049], “The pitch conversion unit 21 receives a pitch parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, converts the sound signal of a sound element, and outputs the converted sound signal. Explaining with an example of pitch parameter table in FIG. 6, in the case where the pseudo vehicle information generation unit 20 outputs a vehicle speed 5 km/h, the parameter storage unit 81 outputs "1" as the pitch parameter. When the pitch parameter is 1.0, the pitch conversion unit 21 directly outputs the sound element data, without changing the pitch of the sound element signal, i.e., the sound pitch. For example, when an original sound element is data for one second, one-second data is created from the original sound element and the one-second data is outputted as sound data to be repeated. When the vehicle speed increases and "10 km/h" is outputted, the parameter storage unit 81 outputs "1.2", as the pitch parameter. In order to obtain a pitch that is 1.2 times as high as the original pitch, the original data is thinned with a rate of 1/1.2; that is to say, when the original sound element is data for one second, 1/1.2-second data is created from the original sound element and the 1/1.2-second data is outputted as sound data to be repeated. The foregoing processing makes the pitch conversion unit 21 output a notification sound signal whose peak frequency varies from fpmin to fpmax as the vehicle information changes,” Aoyagi500 [0050], “Similarly, the volume conversion unit 22 receives the volume parameter that corresponds to vehicle information outputted from the pseudo vehicle information generation unit 20 and is transmitted from the parameter storage unit 81, and then changes the volume, i.e., the amplitude of sound data outputted from the pitch conversion unit 21 by use of the received volume parameter, as a magnification ratio. The foregoing processing makes the volume conversion unit 22 output a notification sound signal whose volume peak varies from Lpmin to Lpmax as the vehicle information changes. In such a way as described above, based on the sound data that is sound element data outputted after being converted by the pitch conversion unit 21 and the volume conversion unit 22, the sounding device 23 generates a notification sound; then, the sound quality of the notification sound is ascertained,” Aoyagi500 [0051]), and adjusts a pitch of the basic sound signal in accordance with the frequency ratio obtained from the look-up table and adjusts an amplitude of the basic sound signal in accordance with the sound volume obtained from the look-up table so as to output an adjusted basic sound signal as the sound signal (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049]).
Aoyagi500 does not disclose calculating an average of the moving speeds indicated by the moving body related information as an average moving speed. However, Aoyagi500 acknowledges that “the vehicle information is not limited to a vehicle speed,” see at least, “In the above description, an example in which vehicle information is a vehicle speed has been explained; however, the vehicle information is not limited to a vehicle speed, and the rotation speed of a motor, an acceleration opening degree, or the like may be utilized... it is also applied to the following embodiments that the vehicle information may be other than a vehicle speed,” Aoyagi500 [0052]. Aoyagi443 discloses a similar notification sound control unit of approaching vehicle audible system and further discloses calculating an average of the moving speeds indicated by the moving body related information as an average moving speed (see at least, “considering a case where the accelerator opening degree and the vehicle speed largely change, the respective average values of the accelerator opening degrees and the vehicle speeds or the average value of the ratios in a fixed period may be utilized,” Aoyagi443 [0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an average of the moving speeds indicated by the moving body related information as an average moving speed as disclosed by Aoyagi443 when obtaining the parameter in the invention of Aoyagi500, Aoyagi443, and Kwon since taking into consideration large changes in vehicle speed has the advantageous end result of producing “a more natural notification sound,” Aoyagi443 [0061].

Claim 5: Aoyagi500, Aoyagi443, and Kwon disclose the sound output device according to claim 1, wherein the sound generating unit outputs the sound signal as an approaching notification sound that notifies an approach of a moving body (see at least, “it is made possible to provide an approaching vehicle audible system that generates a notification sound,” Aoyagi500 [0084]).

Claim 6: Aoyagi500, Aoyagi443, and Kwon disclose the sound output device according to claim 1, wherein the communication controller is disposed in a first semiconductor chip (see at least, “sound quality adjustment apparatus 100,” Aoyagi500 FIG. 24), and the sound generating unit is disposed in a second semiconductor chip separated from the first semiconductor chip (see at least, “notification sound signal creation unit 200,” Aoyagi500 FIG. 24).

Claim 7: Aoyagi500 discloses a communication controller (see at least, “approaching vehicle audible system 40,” Aoyagi500 FIG. 24) comprising: an obtaining unit (see at least, “Moreover, in the foregoing embodiment, an approaching vehicle audible system equipped with the sound quality adjustment apparatus 110, of the approaching vehicle audible system according to Embodiment 3, provided with the input unit 9 has been explained; however, it may be allowed that as illustrated in FIG. 24, instead of the sound quality adjustment apparatus 110, a sound quality adjustment apparatus provided with no input unit 9, for example, the sound quality adjustment apparatus, of the approaching vehicle audible system illustrated in FIG. 1, that has been explained in Embodiment 1 is mounted,” Aoyagi500 [0084], “sound quality adjustment apparatus 100,” FIG. 24) coupled to a data communication network (see at least, “actual vehicle information,” Aoyagi500 FIG. 24), configured to obtain moving speed information indicating a moving speed of a moving body via the data communication network (see at least, “In the above description, an example in which vehicle information is a vehicle speed has been explained; however, the vehicle information is not limited to a vehicle speed, and the rotation speed of a motor, an acceleration opening degree, or the like may be utilized... it is also applied to the following embodiments that the vehicle information may be other than a vehicle speed,” Aoyagi500 [0052]); and an output unit configured to generate parameters for generating an approaching notification sound that notifies an approach of the moving body based on the moving speed indicated by the moving speed information obtained by the obtaining unit, to output the parameters (see at least, “a sound element stored in the sound element storage unit 82 is converted by the pitch conversion unit 21 and the volume conversion unit 22 by use of the pitch parameter and the volume parameter stored in the parameter storage unit 81 so that a notification sound signal is created and for the purpose that a notification sound is generated by a sounding device 23 such as a speaker and the sound quality of the notification sound is ascertained,” Aoyagi500 [0049]).
Aoyagi500 does not disclose generating parameters for generating sound when the moving speed of the moving body is within a predetermined speed range. However, Aoyagi500 illustrates in FIG. 6 a predetermined range from vehicle speed 0km/h to 25 km/h where the pitch parameter ranges from Pitch_min to Pitch_max. Likewise, FIG. 10 of Aoyagi500 illustrates a predetermined range from vehicle speed 0km/h to 25km/h where the volume parameter ranges from Level_min to Level_max. Aoyagi443 discloses a similar notification sound control unit of approaching vehicle audible system. Both Aoyagi500 and Aoyagi443  disclose “during a low-speed travel, a hybrid automobile travels mainly by means of not an engine but an electric motor, no engine sound or exhaust sound is generated,” Aoyagi500 [0003], Aoyagi443 [0003]. Aoyagi443 like Aoyagi500 further explains, “Accordingly, based on vehicle information items such as an accelerator opening degree or a vehicle speed, a virtual engine rotation speed corresponding to the rotation speed of the engine of a conventional engine automobile is calculated; then, a notification sound signal is generated in accordance with the calculated virtual engine rotation speed,” Aoyagi443 [0033], “Based on the calculated virtual engine rotation speed, a notification sound signal generation processing section 7 controls the pitch (pitch of a sound) and the volume of a sound element sound and outputs a notification sound signal,” Aoyagi443 [0034].  Aoyagi443 further discloses “Based on the vehicle speed signal 4, the notification sound signal generation processing section 7 also performs control such as not outputting the notification sound signal when it is not required to generate a notification sound, for example, when the automobile speed is faster than a predetermined speed,” Aoyagi443 [0034]. Therefore given the predetermined low speed range of Aoyagi500 illustrated in FIG. 6 and FIG. 10, and the teaching of Aoyagi443 regarding “not outputting the notification sound signal when it is not required to generate a notification sound, for example, when the automobile speed is faster than a predetermined speed,” Aoyagi443 [0034], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aoyagi500 to only generate parameters for generating sound when the moving speed of the moving body is within the predetermined low speed range and not generate the notification sound when faster than the predetermined low speed range as suggested by Aoyagi443 [0034]. One of ordinary skill in the art would be motivated to make the modification since sound generation is only required “during a low-speed travel,” Aoyagi500 and Aoyagi443  [0003], in a hybrid vehicle.
Aoyagi500 and Aoyagi443 do not disclose the communication controller configured to stop, when the moving speed of the moving body is not within the predetermined speed range, the generating and outputting of the parameters. However, Kwon discloses a similar “a vehicle sound generator apparatus,” Kwon [0028], Kwon FIG. 1, and explains, “In particular, a conventional apparatus for outputting a sound similar to an engine sound performs a fade-out function of decreasing an output sound when the vehicle travels at a predetermined speed or higher. The fade-out function employs a method of unconditionally blocking the output of the sound simply in proportion to the speed of the vehicle or when a predetermined time period is elapsed after the vehicle speed exceeds the predetermined speed. In addition, such a method involves a problem in that since a virtual warning sound is frequently turned on and off in a traffic jam state in which traveling and stopping of the vehicle is repeated due to a frequent change in speed, i.e., a road traffic congestion, around the speed range of the fade-out function, a pedestrian, a driver or a passenger may suffer from a feeling of displeasure or uneasiness in the traffic jam state,” Kwon [0009]. Kwon further discloses a communication controller (see at least, control unit 20, FIG. 1, “The control unit 20 receives various sensing signals sensed by the vehicle state sensing unit 10, controls the operation of the sound source playback unit 50 to play back different kinds of operating sounds in different playback methods according to the received sensing signal, and generally controls the operation state of the entire system. At this point, the control unit 20 is configured to receive the sensing signal from the vehicle state sensing unit 10 through a vehicle communication element such as a CAN communication unit (not shown),” Kwon [0050], “Such a shifting factor is calculated, and then the control unit 20 controls a sound pressure or a pitch of a sound source of an operation sound of a frequency band required by the sound source control unit 55 of the sound source playback unit for application to the sound output unit 70 using the shifting factor (SF;SFp, SFv) calculated in the shifting factor calculation step S30 so as to perform a predetermined sound output process so that the pedestrian and/or the driver can recognize a vehicle driving state through awakening the driver's attention,” Kwon [0072]) configured to stop, when the moving speed of the moving body is not within the predetermined speed range, the generating and outputting of the parameters (see at least, “Such a vehicle sound generator apparatus control method Sl can be applied to both a conventional internal combustion engine vehicle and an environmentally-friendly vehicle such as an electric car or a hybrid vehicle. In other words, as shown in the drawings, the vehicle sound generator apparatus control method S1 may include an internal combustion engine vehicle sound control method SEO for controlling the internal combustion engine vehicle. That is, in the case where the internal combustion engine vehicle forms a driving state, the vehicle sound generator apparatus control method S1 is executed, and then the control unit 20 determines whether or not an RPM sensed by the RPM sensor of the vehicle state sensing unit is equal to or larger than a preset value stored in the storage unit (SE1). If it is determined that the sensed RPM is equal to or larger than the preset value, the control unit 20 determines that the pedestrian can recognize the vehicle speed, and executes a sound control off step (SE2) of stopping the execution of the vehicle sound generator apparatus control method. On the contrary, if it is it is determined that the sensed RPM is smaller than the preset value, the control unit 20 determines that complementation of recognition for the pedestrian is needed, and maintains the execution of the vehicle sound generator apparatus control method S1,” Kwon [0073], Kwon FIG.7,  i.e., “stopping the execution of”, “shifting factor calculation step,” S30, “control and output step,” S40, Kwon FIG. 5, Kwon FIG. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication controller of Aoyagi500 and Aoyagi443 to stop, when the moving speed of the moving body is not within the predetermined speed range, the generating and outputting of the parameters as taught by Kwon since “The present invention has an advantageous effect in that various operation states of a vehicle are sensed and various kinds of operating sounds are played back according to the sensed vehicle operation states or through variable pitch or mixing in different playback methods so that a further realistic operating sound can be delivered to a driver or a pedestrian according to a vehicle operation state, thereby further securing safety of the pedestrian, and inducing a safe drive of the driver.  In addition, the fade-out function is executed in consideration of a vehicle speed and a time elapsed after the vehicle speed enters a speed over a predetermined speed range so that a feeling of displeasure or uneasiness caused by a frequent change in speed at the time of implementation of the fade-out function can be prevented.,” Kwon [0025] – [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652